hjDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 3-7, 9-13 are objected to because of the following informalities:  
Claim 1 is objected to for referring to “a phalanx” twice, and then referring to these phalanges as “said distal phalanx” and “said proximal phalanx” when appropriate antecedent basis hasn’t been established.
Further, the claim is unclear for having improper antecedent basis for “the opposite said of said attachment” and “the opposite side of said control cable”.
Claim 3 is objected to for claiming “said cables” when it is unclear which cables are being referred to herein. Claim 1 actually references a few cables, making the scope of the claim unclear. 
Claim 4 is objected to for referring to “the sliding” of the control cable and return cable when it is unclear what “the sliding” is referred to.
Further, the claim is objected to for claiming the control cable “defines a torque on” the axis, when it is believed “defines” is the wrong word. 
Claim 5 is objected to for referring to “the distance” multiple times and “the mutual angular position” with improper antecedent basis.
Claims 6 and 7 are objected to for claiming the axes of rotation are “substantially between” either percentages of a distance or millimeters when it is unclear what it 
Claim 9 is objected to for the same reasons as claim 3 above.
Claims 10 and 12 are objected to for the same reasons as claim 4 above.
Claims 11 and 13 are objected to for the same reason as claim 5 above. 
Appropriate correction is required.	

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “control end” of the control cable, and “a first return end” and “second return end” of the return cable, the cables 5a and 5b being 125-175% further from axis 32a than axis 31a, and the cables 5a and 5b being about 2-3 mm further from axis 32a than axis 31b must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is indefinite for claiming the finger includes “an actuator” when the specification and drawings illustrate there being an actuator but it isn’t depicted in any of the figures relating to the claimed “finger” but only is described and shown as being a part of a “hand”. It is accordingly unclear whether the actuator of the finger is the same capable of being controlled by an actuator which is a part of the hand. Appropriate clarification is required. 
Further, the claim is indefinite for claiming “for each prosthetic finger…” when the claimed invention is for one “prosthetic finger”. It is unclear why there is reference to a plurality of fingers in the claim. 
Claims 4-7 are indefinite for claiming that the (torque on the first axis 31a is greater than a torque on the second axis 32a because the) distance between the control cables (5a and 5b) and the axis 31a is greater than the distance between the cables 5a, 5b and axis 32a. The only location in which the distance between the cables and axes of rotation appears to be in Figure 9b. This shows the axes 31a, 32a both being somewhat equidistant to the cables 5a, 5b (which are located on the inner palm side of the finger), and nowhere appears to show the distance being almost twice as far, as the claims require. The specification distinctly describes the drawings as being drawn to scale (page 3).  Since these axes are shown as being equidistant from cables 5a, 5b it is unclear to the Examiner how the torque is accordingly higher on the first axis 31a as compared to the second axis 32a. It is unclear further whether the change in torque might have to do with something other than the distance the pins have from the axes, in which case the Examiner is unclear whether or not this would be enabled by the instant disclosure.
Remaining claims are indefinite for depending on an indefinite claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 8-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Despinasse (GB 127599 A).
Regarding claim 1 Despinasse discloses a finger (Figure 3) comprising:
an attachment (Figure 1 bottom of the hand as a whole, which attaches to an arm/wrist of a user) adapted to constrain the finger to an external body (the applicant is advised that, while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 44 USPQ2d 1429.  In addition, it has been held by the courts that apparatus claims cover what a device is, not what a device does.  Hewlett-Packard Co. v. Bausch  & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990).  In this 
a proximal phalanx hinged to the attachment (Figure 3 item 6) around a first axis of rotation (Figure 3 item 9);
a distal phalanx hinged to the proximal phalanx (Figure 3 item 5) defining a second axis of rotation (Figure 3 item 8);
an actuator (Figure 1 item 15) adapted to control a rotation of the phalanxes (this is stated as a “functional limitation” of the actuator (see explanation above). The actuator of Despinasse is understood capable of controlling the rotation of the phalanxes (see page 2 lines 35-39 the cable 15 controls the rotation of the phalanxes by connecting them to the controlling device));
at least one control cable (Figure 3 item 12) defining a control end constrained to the distal phalanx (Figure 3; page 2 lines 27-29) adapted to control rotation of the phalanxes in a first direction (this is stated as a ‘functional limitation’ of the control cable which the cable of Despinasse is understood capable of doing. See at least page 2 lines 27-39); 
a return cable (Figure 3 item 16) defining a first return end constrained to said attachment (Figure 1; page 2 lines 40-43 the return cables are constrained to the attachment through the distal end of the springs 17) and a second return end constrained to the distal phalanx (Figure 3; page 2 lines 40-42), 
the return cable being on an opposite side of the control cable with respect to the axes of rotation (Figure 3);
an elastic body (Figure 1 item 17) adapted to keep said return cable under tension (this is stated as a functional limitation of the elastic body (see explanation above) which the spring 17 is understood capable of keeping the return cable 16 under tension: see Figures 1 and 3, and page 2 lines 40-43) and work in opposition to said control cable so that when the control cable rotates the phalanxes in the first direction it moves the return cable, thereby loading the elastic body and allowing the elastic body to control a rotation of the phalanxes in a second direction opposite the first (This is stated as a “functional limitation” of the return/control cables (see explanation above), which Despinasse is understood capable of meeting. See page 2 lines 37-43).
Regarding claim 3 Despinasse discloses the finger of claim 1 substantially as is claimed,
wherein Despinasse further discloses the finger comprises channels for housing said cables formed in the phalanxes (Figure 3; see also page 2 line 41, 46-47).
Regarding claim 8 Despinasse discloses a hand including a finger of claim 1 (see the rejection to claim 1 above).
Regarding claim 9 see the rejection to claim 3 above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Despinasse as is applied above in view of Mandl et al. (US 20160089251 A1) hereinafter known as Mandl.
Regarding claim 2 Despinasse discloses the finger of claim 1 substantially as is claimed,
but is silent with regards to the elastic body being interposed between the return cable and distal phalanx, but instead teaches the elastic body being interposed between the return cable and the attachment (Figure 1). 
However, regarding claim 2 Mandl teaches a finger which is controlled by various cords, but inclues an elastic body located between the distal phalanx and a cord (Figure 1 item 70). Despinasse and Mandl are involved in the same field of endeavor, namely prosthetic fingers. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the location of the spring of Despinasse so that it was located at the distal end of the finger as opposed to a proximal side such as is taught by Mandl since this is nothing but an obvious alternative configuration of elements which doesn’t affect the function of the finger at all. It appears the finger of Despinasse would work equally well with the spring positioned at either end.

Claims 4-7, 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Despinasse as is applied above in view of Lee (US 4946380 A).
Regarding claims 4-5 Despinasse discloses the finger of claim 3 substantially as is claimed,
wherein the control cables define a torque on the first axis of rotation greater than the torque on the second axis of rotation since the distance between the control cable and first axis of rotation is greater than the distance between the control cable and the second axis of rotation independently of the mutual angular position of the phalanges (Figure 3, although not understood as being drawn to scale, can be seen to have pulleys 10, 11 of different sizes, 11 being larger than 10. These pulleys position the cables so that the cables are further from the first axis of rotation 9 than the second axis of rotation 8. Alternatively, the person of ordinary skill in the art at the time the invention was filed would have found it obvious for the pulleys of Despinasse to be of different sizes so that the effective torque on the joints is different, since Despinasse appears to depict their pulleys being of different sizes).
Further, regarding claims 4-5 Lee teaches a finger which controls the sliding of cables with pins as well as pulleys (Figure 8). Despinasse and Lee are involved in the same field of endeavor, namely prosthetic fingers. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Despinasse to include first pins to control sliding of the control cable and second pins to control sliding of the return cable such as is taught by Lee since these are augmenting structures which are known to help 
Regarding claim 6 the Despinasse Lee Combination teaches the finger of claim 5 substantially as is claimed,
but is silent with regards to the distance between the control cable and first axis of rotation, and the distance between the control cable and the second axis of rotation.
However, regarding claim 6 it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the distances so that they are 125-175% different, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Further, this difference in relative dimension is not critical in nature, and does not affect the function of the prior art.  The Examiner notes the person of ordinary skill in the art is well-aware of basic mechanics of pulleys and rotation, and the optimizing of the size of the pulleys so that the desired torque rotation is applied to each phalange is simple basic engineering mechanics which an engineer can choose based on the desired maximum grip strength, maximum finger curl, etc. for each phalanx. 
claim 7 the Despinasse Lee Combination teaches the finger of claim 6 substantially as is claimed,
but is silent with regards to the distance between the control cable and first axis of rotation, and the distance between the control cable and the second axis of rotation.
However, regarding claim 7, see the rejection to claim 6 above regarding optimizing the distances based on the desired grip strength and extent of hand curl.
Regarding claims 10 and 12 see the rejection to claim 4 above. 
Regarding claims 11 and 13 see the rejection to claim 5 above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        11/16/21